DETAILED ACTION
Examiner Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with LOUIS C. FRANK on June 21, 2022.

IN THE CLAIMS                                                                                                                                                                          
The claims are amended as follows:
3. (Previously Presented) A method for data ownership confirmation based on encryption, comprising the following steps:
	A) determining whether data can be open to the public; and if the data can be open to the public, encrypting, by a data owner, the data by using a private key of the data owner to complete ownership declaration, and ending a process; or if the data cannot be open to the public, proceeding to step B; and
	B) determining whether the data can be shared; and if the data cannot be shared, encrypting, by the data owner, the data by using a public key of the data owner to complete data protection, and ending the process; or if the data can be shared, proceeding to ownership declaration and protection steps,
	wherein the ownership declaration and protection steps are agent ownership declaration and protection steps, and the agent ownership declaration and protection steps are as follows:
	determining whether the data needs an agent; and if the data does not need an agent, performing ownership declaration and protection on the data by using own ownership declaration and protection steps; or if the data needs an agent, proceeding to step C1;
C1) determining whether the data owner needs to declare data ownership; and if the data owner does not need to declare data ownership, proceeding to step C2; or if the data owner needs to declare data ownership, encrypting, by the data owner, the data by using the private key of the data owner to complete ownership declaration, and proceeding to step C2;
C2) encrypting, by a data agent, the data by using a public key of the data agent; and
C3) determining whether the third-party data agent needs to declare data ownership; and if the data agent does not need to declare data ownership, ending the process; or if the  data agent needs to declare data ownership, encrypting, by the data agent, the data by using a private key of the data agent to complete ownership declaration.


4. (Original) The method for data ownership confirmation based on encryption according to claim 3, wherein if the data needs an agent, the method further comprises:
encrypting, by the data owner, the data by using the public key of the data agent, and granting a permission of data processing to the data agent; and
decrypting, by the data agent, the data by using the private key, and performing ownership confirmation on the data by using the agent ownership declaration and protection steps.

5. (Original) The method for data ownership confirmation based on encryption according to claim 4, wherein the permission is granted by using the following method steps:
sending, by the data agent, identity information encrypted by using the private key to the data owner; and
performing, by the data owner, an authorization confirmation on the data agent based on the identity information, and agreeing on an operation permission of the data agent for the data.

6. (Original) The method for data ownership confirmation based on encryption according to claim 4, wherein the permission is granted by using the following method steps:
encrypting, by the data owner by using the public key of the data agent, the data that needs an agent; and
retrieving, by the data agent, the data encrypted by using the public key of the data agent, and performing, by the data agent, a data agent operation based on content of an authorization contract.

7. (Amended) A method for data ownership confirmation based on encryption, comprising the following steps:
A) determining whether data can be open to the public; and if the data can be open to the public, encrypting, by a data owner, the data by using a private key of the data owner to complete ownership declaration, and ending a process; or if the data cannot be open to the public, proceeding to step B; and
B) determining whether the data can be shared; and if the data cannot be shared, encrypting, by the data owner, the data by using a public key of the data owner to complete data protection, and ending the process; or if the data can be shared, proceeding to ownership declaration and protection steps,
wherein if there are K data owners and K is a natural number greater than 1, the method further comprises:
an ownership sequence confirmation step: confirming a sequence of the data owners as 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, …, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
; and
an active concatenated ownership confirmation step: after performing ownership confirmation steps A and B wherein the active concatenated ownership confirmation step is cycled until ownership confirmation of the K data owners is completed.

8. (Previously Presented) A method for data ownership confirmation based on encryption, comprising the following steps:
A) determining whether data can be open to the public; and if the data can be open to the public, encrypting, by a data owner, the data by using a private key of the data owner to complete ownership declaration, and ending a process; or if the data cannot be open to the public, proceeding to step B; and
B) determining whether the data can be shared; and if the data cannot be shared, encrypting, by the data owner, the data by using a public key of the data owner to complete data protection, and ending the process; or if the data can be shared, proceeding to ownership declaration and protection steps,
wherein if there are K data owners and K is a natural number greater than 1, the method further comprises:
an ownership sequence confirmation step: confirming a sequence of the data owners as 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, …, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
; and
a passive concatenated ownership confirmation step: separately encrypting, by the data owners, the data by using public keys of the data owners in the ownership sequence, and then encrypting, by a data agent, the data by using a private key, to declare ownership of the data.

	9-12. (Canceled)

13. (Previously Presented) A system for data ownership confirmation based on encryption, comprising:
a processor; and
a non-transitory computer-readable medium comprising stored thereon a public key management module and an ownership confirmation module, wherein the public key management module identifies and determines an identity of a data owner and/or an identity of a data agent, and confirms a correspondence between the data owner and a public key; and
the ownership confirmation module implements data ownership confirmation and data protection by using the method according to claim 3.

14. (Original) The system for data ownership confirmation based on encryption according to claim 13, further comprising an ownership confirmation contract management module, wherein the ownership confirmation contract management module confirms an ownership confirmation sequence of data owners.

15. (Previously Presented) A system for data ownership confirmation based on encryption, comprising:
a processor; and
a non-transitory computer-readable medium comprising stored thereon a public key management module and an ownership confirmation module, wherein the public key management module identifies and determines an identity of a data owner and/or an identity of a data agent, and confirms a correspondence between the data owner and a public key; and
the ownership confirmation module implements data ownership confirmation and data protection by using the method according to claim 4.


16. (Original) The system for data ownership confirmation based on encryption according to claim 15, further comprising an ownership confirmation contract management module, wherein the ownership confirmation contract management module confirms an ownership confirmation sequence of data owners.

17. (Previously Presented) A system for data ownership confirmation based on encryption, comprising:
a processor; and
a non-transitory computer-readable medium comprising stored thereon a public key management module and an ownership confirmation module, wherein the public key management module identifies and determines an identity of a data owner and/or an identity of a data agent, and confirms a correspondence between the data owner and a public key; and
the ownership confirmation module implements data ownership confirmation and data protection by using the method according to claim 5.

18. (Previously Presented) A system for data ownership confirmation based on encryption, comprising:
a processor; and
a non-transitory computer-readable medium comprising stored thereon a public key management module and an ownership confirmation module, wherein the public key management module identifies and determines an identity of a data owner and/or an identity of a data agent, and confirms a correspondence between the data owner and a public key; and
the ownership confirmation module implements data ownership confirmation and data protection by using the method according to claim 6.

19. (Previously Presented) A system for data ownership confirmation based on encryption, comprising:
a processor; and
a non-transitory computer-readable medium comprising stored thereon a public key management module and an ownership confirmation module, wherein the public key management module identifies and determines an identity of a data owner and/or an identity of a data agent, and confirms a correspondence between the data owner and a public key; and
the ownership confirmation module implements data ownership confirmation and data protection by using the method according to claim 7.

20. (Previously Presented) A system for data ownership confirmation based on encryption, comprising:
a processor; and
a non-transitory computer-readable medium comprising stored thereon a public key management module and an ownership confirmation module, wherein the public key management module identifies and determines an identity of a data owner and/or an identity of a data agent, and confirms a correspondence between the data owner and a public key; and
the ownership confirmation module implements data ownership confirmation and data protection by using the method according to claim 8.

21. (Previously Presented) The method for data ownership confirmation based on encryption according to claim 3, wherein the ownership declaration and protection steps are own ownership declaration and protection steps, and the own ownership declaration and protection steps are as follows:
encrypting, by the data owner, the data by using the public key of the data owner to complete data protection; and
determining whether data ownership needs to be declared; and if data ownership does not need to be declared, ending the process; or if data ownership needs to be declared, encrypting, by the data owner, the data by using the private key of the data owner to complete ownership declaration.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        




                                                                                                                                                                                                        /FATOUMATA TRAORE/Primary Examiner, Art Unit 2436